MINER, Judge,
concurring specially.
In the case at bar, on appellant’s behalf, his trial counsel waived a twelve-person jury in exchange for the State’s agreement not to seek capital punishment should appellant be convicted of first degree murder. Appellant expressly repudiated this agreement before the six-person jury which tried his case was sworn. He was convicted as charged and, as agreed, the State did not seek the death penalty.
While I agree that this case must be remanded for re-trial or other disposition, perhaps to restate the obvious, I write only to emphasize that our disposition of this appeal does not serve to breathe life back into an agreement expressly repudiated by the appellant.